TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                ON MOTION FOR REHEARING


                                     NO. 03-15-00107-CV
                                     NO. 03-15-00270-CV



                                 Suzanna Eckchum, Appellant

                                               v.

                 State of Texas for the Protection of Hal Ketchum, Appellee



            FROM THE COUNTY COURT AT LAW NO. 2 OF COMAL COUNTY
      NO. C2014-1690C, HONORABLE CHARLES A. STEPHENS II, JUDGE PRESIDING



                               MEMORANDUM OPINION


               We withdraw our opinion and judgment dated May 21, 2015, and substitute the

following opinion and judgment in their place. Appellant’s motion for rehearing on costs assessed

on consolidation is granted.

               Suzanna Eckchum filed an unopposed motion to consolidate her two appeals in

the above-referenced causes. In cause number 03-15-00107-CV, Eckchum appealed the trial court’s

entry of a “Stalking Protective Order” against her, and in cause number 03-15-00270-CV, Eckchum

appealed the trial court’s entry of an “Amended Stalking Protective Order” protecting the

same victim and members of his family or household. We previously abated Eckchum’s appeal in

cause number 03-15-00107-CV for a hearing on a challenge to Eckchum’s affidavit of indigence,
and the issue of her indigence has been resolved. See Eckchum v. State, No. 03-15-00107-CV,

2015 Tex. App. LEXIS 2400, at *2 (Tex. App.—Austin Mar. 13, 2015, no pet.) (mem. op.).

              We reinstate the abated appeal in cause number 03-15-00107-CV, grant Eckchum’s

motion, and consolidate her appeals. The record and all filings from cause number 03-15-00107-CV

are consolidated into cause number 03-15-00270-CV. The consolidated appeal will proceed

under cause number 03-15-00270-CV, and cause number 03-15-00107-CV is dismissed. See

Coburn v. Moreland, Nos. 03-12-00662-CV & 03-12-00709-CV, 2013 Tex. App. LEXIS 1804, at *1

(Tex. App.—Austin Feb. 26, 2013, no pet.) (mem. op.) (following similar consolidation and

dismissal procedure). Briefing will proceed in accordance with the Texas Rules of Appellate

Procedure.



                                            __________________________________________

                                            Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Goodwin and Field

03-15-00107-CV        Dismissed

03-15-00270-CV        Consolidated

Filed: September 17, 2015




                                               2